Citation Nr: 1146278	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease L4-L5 and L5-S1 (claimed as a back injury and disc bulge and referred to hereinafter as a "low back disability").


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard from February 1975 to February 1996.  This included active duty from April 1975 to August 1975 and from June 1991 to April 1992.  It also included various periods of active duty for training (ACTDUTRA), such as from April 1989 to May 1989 and for an unspecified period in 1994, and presumably of inactive duty for training (INACTDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions, the last of which was dated in June 2005, from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Each denied the Veteran's application to reopen a claim of entitlement to service connection for a low back disability after finding that new and material evidence had not been submitted.

The Veteran appealed this denial.  In July 2010, the Board issued a decision again denying his application to reopen a claim of entitlement to service connection for a low back disability after finding that new and material evidence had not been submitted.

Subsequently, the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  Counsel for him as well as for VA requested that the Board's July 2010 decision be vacated and remanded in a May 2011 Joint Motion to Vacate and Remand (Joint Motion).  The CAVC issued an Order granting this motion later in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability unfortunately must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The Veteran's 2 DD-214s denote active duty service from April 1975 to August 1975 and from June 1991 to April 1992 respectively.

A request for service treatment records for both of these periods was made by VA to the Records Management Center (RMC) in July 1994.  The response received in September 1994 was that full compliance with the request could not be given at that time and that it should be resubmitted in 120 days.

Also in September 1994, VA requested service treatment records for the periods from April 1975 to August 1975 and June 1991 to April 1992.  

In October 1994, a request for service treatment records for the period from June 1991 to April 1992 was made by VA.  At this time, the Veteran was sent a letter advising him that procuring service treatment records is time consuming and that he should submit any he had as well as that he could request them from his unit.  His unit additionally was sent a letter requesting his service treatment records.

In November 1994, the service department responded that the Veteran had been provided with a copy of his entire medical record for the period from June 1991 to April 1992.  

A letter from his unit administrator noting that he was still a member of the unit additionally also was received in November 1994.  Submitted along with this letter were service treatment records dated from 1989 to 1992.  

VA further requested service treatment records for the period from April 1975 to August 1975 as well as from June 1991 to April 1992 from the National Personnel Records Center (NPRC) in late November 1994.  

The service department responded in December 1994 that it was unable to locate the requested records because they had been in transit since May 1992.

VA again requested service treatment records for the period from April 1975 to August 1975 as well as from June 1991 to April 1992 from the National Personnel Records Center (NPRC) later in December 1994.  

In early January 1995, NPRC responded separately to both requests that there were no records on file.

By letter dated in mid-January 1995, the Veteran again was requested to submit any service treatment records in his possession.  Those dated from 1975 were referenced in particular.  It was reiterated that the Veteran could request records from his unit directly.  

A request for service treatment records for the periods April 1975 to August 1975 and June 1991 to April 1992 was made on the same date to a third unknown entity.  

The Veteran replied in a statement dated in late January 1995 that his unit had his service treatment records.

The March 1995 response from the third unknown entity was that another request for the same information currently was being processed.

In addition to duplicates of the previously submitted service treatment records, additionally associated with the claims file in April 1995 was a service treatment record dated in 1984 and another dated in 1988.  

An August 1996 statement from a member of the Veteran's unit indicating that he participated in a 14 to 18 day annual training overseas exercise in "Thumrae," Oman, in 1994 was associated with the claims file in September 1996.

During his appeal with respect to the instant claim, the Veteran was informed via letter dated in July 2009 that service treatment records had been obtained for his June 1991 to November 1992 period of service but not for his April 1975 to August 1975 period of service.  He was asked to submit any such records in his possession from this period.  

The Veteran further was notified in a September 2009 letter that VA was unable to obtain service treatment records for his period of service from April 1975 to August 1975 and that all efforts in this regard had been exhausted.  Specifically noted was the 1994 request with negative reply received by the RMC, a 1994 request with negative reply from the NPRC, and 1995 request to the Veteran, and the aforementioned July 2009 letter which he did not respond to.  He again was requested to submit any records in his possession for his period of service from April 1975 to August 1975.  Finally, the Veteran was informed of evidence that could substitute for service treatment records.

A formal finding of unavailability of service treatment records from April 1975 to August 1975 was made in December 2009.  The efforts to obtain these records noted in the previous paragraph, as well as the September 2009 letter to which no reply was received, were set forth.  It once again was concluded that all such efforts had been exhausted.  Thus, it also was concluded that further efforts are futile and that the records are not available.  

In December 2009, a supplemental statement of the case was issued.  It stated that service treatment records dated from 1989 to 1992 were of record.  Next, it stated that both the NPRC and the U.S. Army Human Resources Command had informed VA of not having service treatment records for the Veteran's April 1975 to August 1975 period of service.  It finally stated that the Veteran had failed to respond to January 1995, July 2009, and September 2009 letter requesting these records.

The Veteran replied in February 2010 by submitting both service personnel records and service treatment records.  The service personnel records show service in the National Guard from February 1975 to February 1996.  Some of the service treatment records were duplicates of those already associated with the claims file.  Others, dated from as early as 1975 and 1979 to 1992, were new.

38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed. Cir. 2009) were cited in the Joint Motion for the proposition that VA's duty to assist the Veteran requires that reasonable efforts be made to obtain all records he adequately identifies and authorizes VA to obtain unless it is not reasonably possible that doing so would aid in substantiating the claim.  See also 38 C.F.R. § 3.159 (2011).  Notwithstanding the foregoing, it then was indicated only that VA requested in November 1994 service treatment records for the periods from April 1975 to August 1975 and from June 1991 to April 1992 and that such records also were requested from the Veteran.  The Joint Motion next proceeded to state that "there is no evidence of record that VA made any other requests for records."  Specifically identified in this regard were records for the 14 to 18 day period of time the Veteran served in Oman in 1994.  

As such, the Joint Motion directed VA to ensure that all of the Veteran's service treatment records are included in the claims file, and if any such records cannot be obtained to ensure that he is provided adequate notice thereof, upon remand.  The Board has no discretion and must comply with this directive.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that compliance with a CAVC Order extends to the terms of the agreement in a Joint Motion for Remand upon which the Order is based).  Accordingly, a remand is needed so that additional efforts may be undertaken to obtain the Veteran's complete service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Follow the mandates of 38 U.S.C.A. § 5103(A) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) in attempting to obtain the Veteran's complete service treatment records from all appropriate sources.  Specifically, this shall include records for all types of duty (active duty, active duty for training, and inactive duty for training) for periods of service other than those already requested for the time periods April 1975 to August 1975 and from June 1991 to November 1992.  This search shall specifically include, but not be limited to, periods of ACTDUTRA, including from April 1989 to May 1989 and an unspecified 14 to 18 days in Oman in 1994, as well as such records dated during any INACTDUTRA periods.  All efforts made pursuant to this paragraph must be in writing and documented in the claims file.  Any service treatment records received shall be associated with the claims file.

2.  After completion of the above development, review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  If necessary, this further shall include affording him another VA medical examination.

3.  Finally, readjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


